DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s confirmation of the election without traverse of Species A in the reply filed on 1/4/2022 is acknowledged. The requirement is deemed proper and is therefore made FINAL.
Response to Arguments
Applicant’s arguments with respect to claim(s) 6-13 and 20 have been considered, but are moot in view of the new grounds of rejection.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 20 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 6-8, 10, 11, and 13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Slamin et al. (US Pat. No. 5,766,255; hereinafter Slamin).
Slamin discloses the following regarding claim 6: an orthopedic system comprising: an augment (58) having a proximal end (62) and a distal end (60), a through-bore (61) extending between the proximal end and the distal end (Figs. 4, 6; col. 5, lines 62-65), the through-bore being configured for insertion of a tool (Figs. 4, 6, where the bore is fully capable of receiving a tool);10OSTEONICS 3.OF-1087 a fastener (26, 40) having a head (38) and a body (33, 44), the head having an aperture (Figs. 3, 5A, 5B), the fastener being rotatably connected to the distal end of the augment (via the screw threads of elements 40, 54; col. 4, lines 64-col. 5, lines 33) such that the aperture aligns with the through-bore (Fig. 3, where the aperture aligns vertically with the through-bore) and the entirety of the through-bore extends between the head and the proximal end of the augment (Fig. 3); and a monolithic femoral prosthesis (12) (Fig. 1) having an articular side (lower side) defining condylar portions (18, 20) and a bone-facing side (upper side) opposite the articular side (Fig. 1), the bone-facing side defining an inner surface (24, 30), the inner surface having a bore (32) configured to receive the body of the fastener (Fig. 3) such that, when the body of the 
Slamin discloses the following regarding claim 7: the orthopedic system of claim 6, wherein the augment includes a plurality of side surfaces (e.g., 72, 74) extending between the proximal and distal surfaces (Figs. 4, 6).  
Slamin discloses the following regarding claim 8: the orthopedic system of claim 7, wherein the distal end of the augment includes a slot (63) configured to slidingly receive the head of the fastener (as the head of the fastener passes through the augment; col. 5, lines 53-66; col. 6, lines 23-58).
Slamin discloses the following regarding claim 10: the orthopedic system of claim 8, wherein the slot extends in an anteroposterior direction and is defined by a lateral wall, medial wall, and anterior wall, the lateral and medial walls intersecting the anterior wall such that the anterior wall defines an anterior abutment for the head of the fastener (Fig. 6).
Slamin discloses the following regarding claim 11: the orthopedic system of claim 6, wherein the through-bore has a diameter smaller than a cross-sectional dimension of the head (upon the expansion of element 38; col. 6, lines 64-col. 7, lines 23).  
Slamin discloses the following regarding claim 13: the orthopedic system of claim 6, wherein the fastener is a screw (40, 54) and the body is a threaded shaft (Fig. 4).  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Slamin in view of Hayes (US Pat. No. 5,549,685).
Slamin discloses the limitations of the claimed invention, as described above. However, it does not recite the augment including a slot extending through the distal surface and a first side surface of the plurality of side surfaces of the augment. Hayes teaches an augment for a femoral implant comprising a recessed slot (16), extending in an anteroposterior direction and defined by a lateral wall, medial wall, and anterior wall (14, 15), and extending through an anterior side surface and the distal surface of the augment (Fig. 5; col. 2, lines 40-52). This slot configuration allows for easier insertion of the augment and provides for a strong, stable attachment of the augment to the femoral implant (col. 1, lines 49-col. 2, lines 2). It would have been an obvious matter of design choice to one having ordinary skill in the art to modify the shape of the slot of Slamin, according to the teachings of Hayes, in order to allow for easier insertion of the augment and to provide for a strong, stable attachment of the augment to the femoral implant.

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Slamin in view of Vinciguerra (US Pat. No. 5,609,645).
Slamin discloses the limitations of the claimed invention, as described above. However, it does not recite the femoral component defining a transverse opening extending through the condylar portion that is configured to receive an axle therein. Vinciguerra teaches a knee replacement prosthesis comprising a femoral component defining a transverse opening (56, 58) extending through the condylar portion that is fully capable of receiving an axle therein (Figs. 1, 2; col. 4, lines 10-29), for the purpose of improving the posterior stability of the implant. It would .

Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Slamin.
Slamin does not explicitly recite that its through-bore has a constant diameter along its entire length. The optimization of parameters is a routine practice that would be obvious for a person of ordinary skill in the art to employ. It would have been customary for one of ordinary skill to determine the optimal through-bore diameter needed to achieve the desired results. Thus, absent some demonstration of unexpected results from the claimed parameters, the optimization of the through-bore diameter, would have been obvious at the time of applicant's invention in view of the teachings of Slamin. It is well-established that merely selecting proportions and ranges is not patentable absent a showing of criticality. In re Becket, 33 USPQ 33; In re Russell, 169 USPQ 426.
Allowable Subject Matter
Claims 1, 3-5, 14-16, 18, 19, 21, and 22 are allowed.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ann Schillinger whose telephone number is (571)272-6652.  The examiner can normally be reached on Monday-Friday (9am-5:30pm).
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Jerrah Edwards, at (408)918-7557.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ANN SCHILLINGER/Primary Examiner, Art Unit 3774